Citation Nr: 0527249	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  98-15 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

The veteran represented by:  New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims for service connection for 
hearing loss, headaches, and depression.  In August 2001, he 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.  In January 2002, the Board remanded the case to the 
RO for additional development of the evidence and 
consideration.  In March 2005, the RO issued a supplemental 
statement of the case (SSOC) continuing the denial of his 
claims for service connection.

Prior to returning the case to the Board for further 
appellate review, in a May 2005 rating decision, the RO 
granted the veteran's claim for service connection for 
hearing loss.  He has not filed a notice of disagreement 
(NOD) in response to contest either the rating and/or 
effective date assigned.  So that decision was a full grant 
of the benefits requested.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  Accordingly, that 
claim is no longer before the Board.  The only remaining 
claims on appeal concern his headaches and psychiatric 
disorder.


FINDINGS OF FACT

1.  The veteran's headache condition pre-existed service and 
was not aggravated by service beyond its natural progression; 
in addition, his current headache condition is the result of 
intercurrent injuries sustained since service during two 
motor vehicle accidents (MVAs) in 1983 and 1988.  

2.  The veteran's psychiatric disorder did not originate in 
service and is not otherwise causally related to his military 
service.


CONCLUSIONS OF LAW

1.  The veteran's current headache condition was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.304(b), 3.306(a), 3.307(d)(2) (2005).

2.  The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in March 2001, 
January 2002, March 2002, and August 2004.  In this case, the 
VCAA was enacted after the RO's initial adjudication of the 
veteran's claims.  So obviously the RO could not comply with 
the requirement that the VCAA notice precede the initial RO 
adjudication.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the RO's March 2005 SSOC, 
wherein the RO readjudicated his claims based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  The 
VCAA notice also was before the RO returned his appeal to the 
Board in June 2005.  In October 1999, he had submitted copies 
of medical records from doctors he said he had seen over the 
years.  But he did not respond to any of the subsequent VCAA 
notices and has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the March 2001, January 2002, March 2002, and August 
2004 VCAA letters provided the veteran with notice of the 
evidence necessary to support his claims that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The August 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claims.  Thus, the content 
of these letters provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

In addition, as noted in the Board's January 2002 remand, it 
appears the veteran's service medical records (SMRs) are 
unavailable.  Although the March 1998 rating decision 
indicates the RO reviewed his SMRs prior to issuing the 
decision, those records are no longer in the claims file.  
An August 2004 note indicates his SMRs were lost at the RO 
(see VA Form 21-6789).  The RO requested copies of the 
records from the National Personnel Records Center (NPRC); 
and, in May 2004, the NPRC responded, indicating it did not 
have any of his SMRs and that all his records already had 
been sent to the RO in July 1969 and October 1997.  
The August 2004 VCAA letter informed him that his SMRs were 
unavailable and asked him for additional information in 
order to rebuild his claims file, but he did not respond to 
this letter.  

When a veteran's service medical records are unavailable, 
the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs have been 
destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

In addition to the above development relating to the 
veteran's SMRs, the RO also obtained his records from the 
Social Security Administration (SSA).  Private treatment 
records were also received from Long Beach Memorial Hospital, 
Dr. Bhatt, a clinical social worker, Dr. Rice, the Pain 
Management Center, and Dr. Charney.  A January 1991 VA 
outpatient treatment (VAOPT) record was also obtained from 
the VA Medical Center (VAMC) in Bronx, New York.  In 
addition, VA examinations were scheduled in December 1997.  

At the August 2001 hearing, the veteran indicated he was also 
treated at the VAMC in Brooklyn, New York, and at Deepdale 
Hospital.  In October 2003, the Brooklyn VAMC indicated it 
did not have any treatment records for him.  In the October 
2003 VCAA letter, the RO asked that he fill out and submit an 
authorization (VA Form 2142) to release his private medical 
records from Deepdale Hospital to VA.  Unfortunately, he did 
not respond - so these records could not be obtained.  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the 


basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The regulation relating to injuries and diseases that 
preexisted military service 
(as this, in turn, affects the presumption of soundness when 
entering service) was amended effective May 4, 2005.  See 70 
Fed. Reg. 23027 (May 4, 2005) (codified at 38 C.F.R. § 
3.304(b)).  The current version of § 3.304(b) provides that 
the veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  The prior version of this regulation was found to 
be inconsistent with 38 U.S.C.A. § 1111, because, if a 
preexisting condition was established by clear and 
unmistakable evidence, the burden was then shifted to 
the claimant to show that it increased in severity during 
military service.  See 70 Fed. Reg. 23027, 23028 (May 4, 
2005); see also, VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. 
Principi, 370 F.3d 1089, 1098 (Fed. Cir. 2004).  The amended 
version of the regulation now provides that VA, alone, bears 
the burden of proving both that the condition existed prior 
to service and that it was not aggravated by service beyond 
its natural progression.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted by affirmative evidence that the 
preexisting condition was not aggravated by service, which 
may include affirmative evidence that any increase in 
disability was due to an intercurrent disease or injury 
suffered after separation from service or evidence 
sufficient, under § 3.306, to show that the increase in 
disability was due to the natural progress of the preexisting 
condition.  38 C.F.R. § 3.307(d)(2).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran testified at his August 2001 hearing that he 
began having headaches when he was child, so prior to his 
military service (see transcript of the hearing, pg. 3).  He 
said that he fell on his head as a baby and began having 
convulsions and headaches until he was 15 or 16 years old 
(pgs. 3-4).  Thus, although his SMRs are unavailable for 
consideration, his hearing testimony - under oath, provides 
clear and unmistakable evidence this condition preexisted his 
military service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  And, indeed, the fact that he readily acknowledged 
this during his hearing means he is not disputing this.

As mentioned, in order to rebut the presumption of soundness, 
VA must not only establish by clear and unmistakable evidence 
that a condition preexisted service, but also that it was not 
aggravated by service beyond its natural progression.  Id.  


Unfortunately, the veteran's SMRs have been lost and are 
currently unavailable for review.  The Board notes that the 
March 1998 rating decision indicates that his SMRs showed he 
complained of headaches in July and August 1968.  His 
physical examination at the time of separation from service 
in October 1968 was negative for any indication of headaches.  
This is supported by his testimony at the August 2001 
hearing.  He said that his headaches began occurring again 
during service and were getting worse (pg. 9).  He said he 
went to the dispensary frequently during a 
3-month period (pgs. 9-11).  At his separation physical, 
however, he said that he did not complain about the headaches 
(pg. 12).  Because his SMRs are unavailable, he will be given 
the benefit of the doubt as to the truth of these events.  
See Milostan, 4 Vet. App. at 252.  

Note also, however, that temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service," unless the underlying 
condition, as contrasted with symptoms, has worsened.  See, 
e.g., Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).  Aggravation may not be 
conceded where the disability underwent no increase 
in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only for 
the 3-month period in service mentioned, but also at the time 
of separation from service and one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Following separation from service, the first indication in 
the record of complaints or treatment for headaches is a 
January 1991 VAOPT record showing the veteran was seen for 
neck pain and headaches.  

A July 1991 record from the Pain Management Center indicates 
the veteran reported having seizures during his childhood and 
being treated for a vascular headache syndrome, which he said 
was migrainous.  At that time, he could not remember the 
onset of these headaches or any specific inciting event, but 
he did say that since an MVA in 1988 he had experienced pain 
generating from the low occipital region and extending over 
the posterior scalp into the left frontal scalp, which tended 
to initiate a "migraine" attack.  He was diagnosed with 
chronic headache syndrome - vascular, i.e., migraine 
headaches.

Subsequent treatment records note a similar medical history 
reported by the veteran.  An August 1991 record from St. 
John's Episcopal Hospital indicates childhood headaches, 
which resolved and then reoccurred after a 1983 MVA.  He said 
these headaches also began to resolve; however, after a 1988 
MVA, his headaches were nearly constant, with flare-ups 
approximately every two weeks.  He was diagnosed with chronic 
headaches probably due to muscle tension.  

The report of a December 1997 VA neurological examination 
indicates the veteran was diagnosed with migraine headaches.

This evidence, when considered in the aggregate, indicates 
the veteran had headaches during his childhood that resolved.  
He then began experiencing headaches again during a 3-month 
period while in service.  At his October 1968 separation 
physical, he did not complain of headaches.  So it appears 
the headaches he experienced during service also resolved.  
This is supported by the absence of subsequent complaints or 
treatment for headaches until a January 1991 VAOPT record - 
almost 22 years after being discharged from the military.  In 
addition, his treatment records show he had intercurrent 
injuries from two MVAs in 1983 and 1988 that caused the 
headaches he is now experiencing.  Given this evidence, the 
Board finds that his headache condition was not aggravated by 
service.  38 U.S.C.A. § 1158; 38 C.F.R. §§ 306(a); 
3.307(d)(2).  So he is not entitled to service connection for 
this condition.

Turning to his claim for service connection for an acquired 
psychiatric disorder, the veteran's SSA records indicate he 
began receiving treatment for anxiety and depression in 
October 1991 and had no history of prior psychiatric 
treatment.  During his hearing, he testified that he was 
treated for headaches while in the military, but that he did 
not realize he had a nervous condition or anxiety (pg. 11).  

Competent medical evidence is required to establish a nexus 
between a current disability and military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a layman, the 
veteran, himself, is not qualified to provide a competent 
medical opinion etiologically linking his current psychiatric 
disorder to his service in the military that ended many years 
ago.  Id.  And unfortunately, there is no competent medical 
evidence on record establishing this necessary link.

For these reasons, the claims for service connection for 
headaches and an acquired psychiatric disorder must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for headaches and an 
acquired psychiatric disorder are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


